Citation Nr: 0114883	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-21 526	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney's fees from past due 
benefits of the claimant.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (the Board) from the Department of Veterans Affairs 
(VA) Regional Office (RO) for a determination as to whether 
an attorney fee may be paid out of past-due benefits pursuant 
to 38 U.S.C.A. § 5904(d).  In a September 1997 decision, the 
Board concluded that a final Board decision was not 
promulgated on the issue of whether the claimant was the 
veteran's helpless child and that the payment of attorney's 
fees from past due benefits based on the grant of helpless 
child status to the claimant was barred by law.  

The attorney appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the Court granted the appellant's motion to 
vacate the Board's decision based upon the Court's holding in 
Scates v. Gober, 14 Vet. App. 62 (2000) (en banc).  The Court 
vacated the Board's decision and remanded the matter to the 
Board with directions to dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the RO.  


FINDINGS OF FACT

1.  The veteran's widow retained attorney; the applicable fee 
agreement is in writing, and, in pertinent part, provides 
that the fee will be equal to no more than 20 percent of the 
total amount of the past due "Veteran's benefits" payable 
to the widow or to "by (sic) dependents" by "reason of a 
determination of my being entitled to such benefits."  

2.  A May 1997 rating decision granted a claim that the 
claimant was a helpless child; an effective date of August 
1,1990, was established.  At that time, a final decision had 
not been promulgated by the Board with respect to the issue 
of whether the claimant was a helpless child and the Board 
determined that payment of attorney's fees from past due 
benefits based on this claim was barred by law.  

3.  The RO has not adjudicated the issue of entitlement to 
attorney's fees in accordance with the normal adjudication 
procedures.


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 2000); Scates v. Gober, 14 
Vet. App. 62 (2000) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Scates v. Gober, 14 Vet. App. 62 (2000) (en banc), the 
Court held that all issues involving entitlement or 
eligibility for attorney fees under direct-payment 
contingency-fee agreements must first be addressed by the RO 
in accordance with the normal adjudication procedures and 
cannot be the subject of sua sponte or other original Board 
review.  Pursuant to the Court's instructions in the instant 
case, the Board must dismiss this matter for want of original 
jurisdiction to decide eligibility for direct payment of a 
contingency fee under 38 U.S.C.A. § 5904(d).



ORDER

The matter of the attorney's eligibility for direct payment 
of a fee from past-due benefits is dismissed.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeal

 




